Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  December 23, 2020                                                             Bridget M. McCormack,
                                                                                              Chief Justice

                                                                                     David F. Viviano,
                                                                                     Chief Justice Pro Tem
  161797
  161805                                                                           Stephen J. Markman
                                                                                        Brian K. Zahra
                                                                                  Richard H. Bernstein
                                                                                  Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                Megan K. Cavanagh,
                                                                                                   Justices
            Plaintiff-Appellee,
  v                                                      SC: 161797
                                                         COA: 343818
                                                         Arenac CC: 17-004120-FH
  MICHELINE NICOLE LEFFEW,
           Defendant-Appellant.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                      SC: 161805
                                                         COA: 344240
                                                         Arenac CC: 17-004119-FH
  JEREMIAH JAMES LEFFEW,
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the applications for leave to appeal the April 9, 2020
  judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
  argument on the applications. MCR 7.305(H)(1).

         The appellants shall each file a supplemental brief within 42 days of the date of
  this order addressing whether the common law affirmative defense of defense of others
  may be raised as a defense to the felony and misdemeanor charges against them, see
  People v Dupree, 486 Mich 693 (2010); People v Triplett, 499 Mich 52 (2016), and
  whether trial defense counsels’ failure to request such an instruction deprived the
  defendants of the effective assistance of counsel, see Strickland v Washington, 466 US
  668 (1984). In addition to the brief, the appellants shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the briefs, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellee shall file a
                                                                                                                2

supplemental brief within 21 days of being served with the appellants’ briefs. The
appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
of the appendix filed by the appellants. Replies, if any, must be filed by the appellants
within 14 days of being served with the appellee’s brief. The parties should not submit
mere restatements of their application papers.

       The total time allowed for oral argument shall be 40 minutes: 20 minutes for the
appellants to be divided at their discretion, and 20 minutes for the appellee. MCR
7.314(B)(2).

       The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in these cases may move the Court
for permission to file briefs amicus curiae. Motions for permission to file briefs amicus
curiae and briefs amicus curiae regarding these cases should be filed in People v
Micheline Nicole Leffew, Docket No. 161797, only and served on the parties in both
cases.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2020
        s1216
                                                                              Clerk